Title: John Adams to Thomas Jefferson, 24 August 1815
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy  Aug. 24. 15
          If I am neither deceived by the little Information I have, or by my Wishes for its truth, I Should Say that France is the most Protestant Country of Europe at this time, though I cannot think it the most reformed.In consequence of these Reveries I have imagined that Camus and the Institute, meant, by the revival and continuance of the Acta Sanctorum, to destroy the Pope and the Catholic Church and Hierarchy, de fonde en comble, or in the language of Frederick, Voltaire, D’Alembert &c “ecraser le miserable,” “crush the Wretch.” This great Work must contain the most complete History of the corruptions of Christianity, that has ever appeared; Priestleys not excepted. And his History of ancient opinions not excepted.
          As to the history of the Revolution, my Ideas may be peculiar, perhaps Singular. What do We mean by the Revolution? The War? That was no part of the Revolution. It was only an Effect and Consequence of it. The Revolution was in the Minds of the People, and this was effected, from 1760 to 1765 1775, in the course of fifteen Years before a drop of blood was drawn at Lexington. The Records of thirteen Legislatures, the Pamphlets, Newspapers in all the Colonies ought be consulted, during that Period, to ascertain the Steps by which the public opinion was enlightened and informed concerning the Authority of Parliament over the Colonies. The Congress of 1774, resembled in Some respects, tho’ I hope not in many, the Counsell of Nice in Ecclesiastical History. It assembled the Priests from the East and the West the North and the South, who compared Notes, engaged in discussions and debates and formed Results, by one Vote and by two Votes, which went out to the World as unanimous.
          Mr Madisons Notes of the Convention of 17687 or 1788 are consistent with his indefatigable Character. I Shall never See them: but I hope Posterity will.
          That our correspondence has been observed is no Wonder; for your hand is more universally known than your face. No Printer has asked me for copies: but it is no Surprize that you have been requested. These Gentry will print whatever will Sell: and our Correspondence is thought Such an Oddity by both Parties, that the Printers imagine an Edition would Soon go off and yeild them a Profit. There has however been no tampering with your Letters to me. They have all arrived in good order.
          Poor Bonaparte! Poor Devil! What has and what will become of him? Going the Way of King Theodore, Alexander Cæsar, Charles 12th Cromwell, Wat Tyler and Jack Cade; i.e. to a bad End. And What will become of Wellington? Envied, hated despized by all the Barons,  Earls, Viscounts Marquis’s as an Upstart a Parvenue elevated Over their heads. For these People have no Idea of any Merit, but Birth. Wellington must pass the rest of his days buffetted ridiculed, Scorned and insulted by Factions as Marlborough and his Dutchess did. Military Glory dazzles the Eyes of Mankind, and for a time eclipses all Wisdom all Virtue, all Laws humane and divine; and after this it would be Bathos to descend to Services merely civil or political.
          Napoleon has imposed Kings Upon Spain Holland Sweden Westphalia Saxony Naples &c. The combined Emperors and Kings are about to retaliate upon France, by imposing a King upon her. These are all abominable Examples, detestable Precedents. When will the Rights of Mankind the Liberties and Independence of Nations be respected? When the Perfectibility of the human Mind Shall arrive at Perfection. When the Progress of Manillius’s Ratio Shall have not only
          
          Eripuit Cælo fulmen, Jovisque fulgores,
          but made Mankind rational Creatures
          It remains to be Seen whether The Allies were honest in their Declaration that they were at War only with Napoleon.
          Can the French ever be cordially reconciled to the Bourbons again? If not, who can they find for a head? The Infant or one of the Generals? Innumerable difficulties will embarrass either Project.
          I am as everJohn Adams
        